Citation Nr: 0600225	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-21 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.

During the current appeal, and specifically, in November 
2003, the veteran presented testimony at a personal hearing 
conducted at the RO before a Veterans Law Judge (VLJ).  A 
transcript of this personal hearing has been associated with 
the veteran's claims folder.  

Subsequently, in May 2004, the Board remanded the veteran's 
service connection claim to the RO, through the Appeals 
Management Center (AMC), for further evidentiary development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  After completing the actions set forth in the May 
2004 remand as well as a continued denial by the RO of the 
veteran's service connection claim in July 2005, the AMC 
returned the veteran's case to the Board in September 2005.  

Thereafter, in an October 2005 letter, the Board notified the 
veteran that the VLJ who had conducted the November 2003 
personal hearing no longer worked at the Board.  In addition, 
the Board informed the veteran that, because the law requires 
a VLJ who conducts a hearing on appeal to participate in any 
decision made on that appeal, the veteran had a right to 
present testimony at another hearing before a current VLJ.  
Consequently, the Board asked the veteran to clarify whether 
he desired to have another personal hearing before a current 
VLJ in Washington, D.C., at the RO, or via videoconferencing 
or whether he declined any additional hearing.  Further, the 
Board noted that, if the veteran did not respond to the 
request for clarification within 30 days from the date of the 
letter, the Board would proceed to adjudicate his claim.  A 
complete and thorough review of the claims folder indicates 
that the veteran's representative responded with a written 
brief in November 2005, but failed to clarify whether wanted 
a new hearing.  As such, the Board will proceed to consider 
the veteran's claim for service connection based upon the 
evidence currently of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hepatitis C was not manifested during service and is not 
the result of a disease, injury, or event incurred in 
service.

3.  Hepatitis C is more likely due to intravenous drug use 
than to other causes.


CONCLUSION OF LAW

Hepatitis C was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.301, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100,5102,5103, 5103A, & 5107 (West 
2002); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In August 2001, VA issued regulations to implement 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, & 3.326(a) 
(2005).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in February 2003, prior to the initial 
decision on the claim in April 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1)  inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2)  inform the claimant about the information and 
evidence that VA will seek to provide; (3)  inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4)  request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b) 
(1).

In this case, the RO informed the veteran in the February 
2003 VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection.  
Specifically, the letter stated that, to

Support the claim for service-connected 
compensation benefits, the evidence must 
show three things:  (1) [the veteran was] 
diagnosed with hepatitis C, OR [the 
veteran] had symptoms of hepatitis C in 
service, OR [the veteran] was exposed to 
certain hepatitis C risk factors in 
service; (2) a current diagnosis of 
hepatitis C [and] (3) a relationship 
between . . . current hepatitis C and the 
infection, symptoms, or risk factor 
exposure you [the veteran] had in 
service.

In addition, the RO informed the veteran in the February 2003 
letter about the risk factors associated with hepatitis C and 
information and evidence that VA would seek to provide 
including obtaining evidence kept by VA and any other federal 
government agency; requesting private treatment records if 
the veteran completed a release form; and obtaining medical 
records from a VA facility if the veteran provided the 
location and dates of treatment.  Also, the RO notified the 
veteran that it would assist him by providing medical 
treatment for his service-connected conditions if necessary.  
The RO also informed the veteran what type of evidence it 
would consider in reviewing applications and making decisions 
on claims for service connection.

Further, the RO notified the veteran in the February 2003 
letter about the information and evidence that he was 
expected to provide.  Specifically, the RO told the veteran 
that he must provide enough information about his records so 
that the RO can request them from the person or agency that 
has them.  Also, the RO informed the veteran that it is his 
responsibility to make sure that the RO receives all records 
that are not in the possession of a Federal department or 
agency.  In addition, the RO notified the veteran that 
failure to report to the VA examination scheduled with regard 
to his service connection claim may have adverse 
consequences, including the possible denial of his claim.

Moreover, the RO informed the veteran of the need to send any 
medical reports he has and to provide any information, 
statements, or evidence he has regarding exposure to any risk 
factors.  Also, the Board notes that, in the April 2003 
rating action and the June 2003 statement of the case, the RO 
informed the veteran of the reasons for the denial of his 
service connection claim and, in so doing, notified him of 
the evidence that was needed to substantiate this issue.

All that the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

Additionally, the duty to assist the veteran has been 
satisfied in this case.  All available service and VA medical 
records pertinent to the years after service are in the 
claims folder and were reviewed by both the RO and the Board 
in connection with the veteran's claim.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with SOCs and SSOCs which 
informed them of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the appellant in this 
case.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Furthermore, an injury or disease incurred during active 
military, naval, or air service will be deemed to have been 
incurred in line of duty and not the result of the veteran's 
own misconduct when the person on whose account benefits are 
claimed was, at the time the injury was suffered or disease 
contracted, in active military, naval, or air service, 
whether on active duty or on authorized leave, unless such 
injury or disease was a result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105(a); 38 C.F.R. §§ 3.1(m) and (n), 3.301(a).

Throughout the current appeal, the veteran has contended that 
he incurred hepatitis C when he was stabbed in March 1968.  
In particular, he asserts that while on authorized liberty, 
he was returning to the base when he was stabbed by a 
protester.  He further states that he was taken to a Navy 
Hospital where he was given a blood transfusion.  His service 
medical records confirm that he was given a blood 
transfusion.  At a BVA hearing in November 2003, the veteran 
reiterated that he had been stabbed by a protester and when 
questioned, he denied the use of intravenous drugs.

In this regard, the Board notes that the evidence in the 
claims file shows that the veteran does currently have 
hepatitis C.  However, the claims file also contains several 
pieces of evidence that directly contradicts the veteran's 
version of his stabbing and the cause of his hepatitis C.

First, a Judge Advocate General Manual (JAGMAN) investigation 
into the March 1968 incident concluded that the veteran fell 
on the barb of a fence and injured himself while trying to 
climb the fence in an intoxicated state-a statement from a 
police officer verified this account of the events.  In a 
statement taken from the veteran, he admitted that after 
drinking and going to a party he does not remember anything 
about the night until he woke up in the hospital.  Therefore, 
the evidence overwhelmingly points to an accident with a 
fence barb that occurred because of the veteran's abuse of 
alcohol and willful misconduct.  A February 1969 VA 
Administrative Decision held that a puncture wound to the 
lower chest was the proximate result of the veteran's 
willingness to achieve a drunken state and while in such 
state attempt a task for which he was not qualified; that 
therefore the injury was due to the veteran's own misconduct 
and was not incurred in line of duty; and that therefore it 
may not provide a proper basis for VA benefits.  In short, 
there is a bar to benefits resulting from injury sustained 
during this event in service.

Next, the Board notes that the veteran has tattoos that he 
obtained in England during his active duty time period.  As 
the tattoos were received during the veteran's service, it is 
possible that he contracted hepatitis C while receiving his 
tattoos.  However, a diagnosis provided by a VA physician 
after examining the veteran, and discussed below, shows that 
the veteran more likely got hepatitis C from post-service 
intravenous drug use than from other possible causes 
including from the needles used to create his tattoos.

Finally, although the veteran stated at his hearing that he 
has never been an intravenous (IV) drug user, the Board notes 
that the veteran's claims file, contains several references 
to his history of substance abuse and specifically that he 
had been an IV drug user in the past.  A February 2001 
outpatient treatment record shows that the veteran was 
incarcerated from 1979 until 1990 for committing armed 
robbery that involved drugs.  In June 2001, a VA physician 
noted that the veteran had used marijuana two days before the 
examination, but that the veteran had not used heroin or 
cocaine in 30 years.  Another VA physician noted in a July 
12, 2001, outpatient treatment record that the veteran had a 
history of alcohol and drug abuse.  On July 19, 2001, a VA 
physician noted that the veteran's use of "illicit drugs 
stopped in 1971 (IV heroin)."  In May 2002 a VA physician 
noted that the veteran had "previous IVDA, cocaine, heroin 
(has quit all of them several years ago.)"

In a December 2004 VA compensation and pension examination 
report, the examining physician, after a careful review of 
the claims file,  noted that the veteran had several risk 
factors for hepatitis C, to include, his tattoos which were 
obtained in service, the blood transfusion he received in 
1968 after injuring himself on the fence barb, and past IV 
drug use.  The physician then concluded that,"[i]t is not at 
least as likely as not due to blood transfusion received 
while in the Marines during injury suffered due to gross 
misconduct which resulted in his release from the Marines.  
It is more likely due to his history of IV drug abuse after 
service."  Therefore, although the veteran's risk factors 
included tattoos and a blood transfusion, the physician 
concluded that the evidence shows that it is more than likely 
that the veteran obtained hepatitis C from past IV drug use.

Based upon the competent evidence of record, the Board 
concludes, therefore, that the veteran's hepatitis C was not 
manifested during service, or for many years after separation 
from service, and the evidence of record shows that this 
disability is more than likely not related to such service.  
For these reasons, the Board finds that the preponderance of 
the evidence in this case is against the claim for service 
connection for hepatitis C.  Therefore, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  Furthermore, as the veteran's hepatitis C is due to 
the veteran's abuse of drugs, the veteran's claim must be 
denied as a matter of law.
38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m) and (n), 3.301(a) 
(2005).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


